 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   R Alexander Acosta,                             No. CV-16-02737-PHX-ROS
10                Plaintiff,                         ORDER
11   v.
12   Austin Electric Services LLC and Toby
     Thomas,
13
                  Defendants.
14
15         Plaintiff Secretary of Labor (“the Secretary”) alleges Defendants Austin Electric
16   Services   LLC    and     Toby   Thomas,   Austin    Electric’s   President   (collectively,
17   “Defendants”), violated the Fair Labor Standards Act (“FLSA”) by failing to pay
18   employees overtime compensation and to keep employee records. Before the Court are:
19   (1) The Secretary’s Motion for Leave to File a Second Amended Complaint, (Doc. 179);
20   and (2) Defendants’ Motion to Amend the Scheduling Order to Extend Defendants’
21   Expert Disclosure Deadline. (Doc. 155.) For the foregoing reasons, the Secretary’s
22   motion is granted in part and denied in part, and Defendants’ motion is granted.
23                                      BACKGROUND
24         The Secretary alleges Defendants violated the FLSA by failing to pay employees
25   overtime compensation and failing to keep employee records. The case proceeded to
26   discovery, the majority of which ended in October 2017. (Doc. 172 at 1.) Of relevance
27   here, Defendants’ expert disclosure deadline was August 18, 2017. Defendants have not
28   made any expert disclosures to date.         After discovery concluded, the Secretary
 1   interviewed additional employees in January 2018. Subsequently, in February 2018, the
 2   Secretary moved to add 99 employees to the complaint. (Doc. 95.) On April 13, 2018,
 3   the Court granted the Secretary’s motion to amend the complaint to include 99 additional
 4   employee claimants. (Doc. 106.)
 5          On May 17, 2018, the Secretary moved for a temporary restraining order and
 6   preliminary injunction to prevent Defendants from interviewing their employees and
 7   obtaining those employees’ declarations with regard to this litigation. (Doc. 119.) The
 8   Secretary alleged that Defendants had hired the Cavanagh Law Firm to conduct a
 9   pretextual “HR audit.” (Doc. 119 at 9–10.) Rather than conducting a neutral audit,
10   Defendants and their counsel—Julie Pace and Jennifer Sellers of the Cavanagh Law
11   Firm—allegedly interviewed Defendants’ employees in a coercive manner, including by
12   indicating the interviews were mandatory; asking the employees what, if any, information
13   they had provided to the Secretary concerning this litigation; and requesting employees to
14   sign retroactive declarations, under penalty of perjury, stating that they “record all the
15   hours [they] work on a timesheet,” “do not work extra hours unless they are included on
16   [the] timesheet,” “have been paid for all hours that [they] work at the Company.” (Doc.
17   172 at 12.)    The Secretary argued a temporary restraining order and preliminary
18   injunction should be granted because, among other reasons, he is likely to succeed on the
19   merits of his claim that Defendants retaliated against their employees in violation of
20   Section 15(a)(3) of the FLSA. See 29 U.S.C. § 215(a)(3) (“[I]t shall by unlawful for any
21   person . . . to discharge or in any other manner discriminate against any employee
22   because such employee has filed any complaint or instituted or caused to be instituted any
23   proceeding under or related to this chapter, or has testified or is about to testify in any
24   such proceedings.”).
25         On August 20, 2018, the Court granted in part and denied in part the Secretary’s
26   motion, ordering that Defendants may not interview employees under coercive
27   circumstances and may not ask employees to sign retroactive declarations. (Doc. 172.)
28   The Court concluded the Secretary “is likely to succeed on the merits of a claim that


                                                -2-
 1   Defendants’ actions in obtaining its employees’ retroactive declarations, under coercive
 2   circumstances and during a pending Department of Labor investigation into Defendants’
 3   payment practices, violated the FLSA’s anti-retaliation provision.” (Doc. 172 at 15.) In
 4   the same order, the Court instructed: “[N]o later than August 31, 2018, [the Secretary]
 5   shall file a motion requesting leave to amend its complaint,” in order to add a retaliation
 6   claim for Defendants’ alleged misconduct during the HR audit. (Doc. 172.) On August
 7   31, 2018, in accordance with the Court’s instruction, the Secretary moved for leave to file
 8   a Second Amended Complaint. (Doc. 179.)
 9          Discovery reopened for 15 days, beginning October 15, 2018, and ending
10   November 2, 2018, in order to allow Defendants to interview the Secretary’s informer
11   trial witnesses. (Doc. 102.) This additional limited discovery has also ended. Trial is set
12   to begin on January 15, 2019. (Doc. 172.)
13          Two motions are now before the Court: (1) The Secretary’s Motion for Leave to
14   File a Second Amended Complaint, (Doc. 179), and (2) Defendants’ Motion to Amend
15   the Scheduling Order to Extend Defendants’ Expert Disclosure Deadline, (Doc. 155).
16                                    LEGAL STANDARD
17          Under Rule 15(d), the Court may allow “a party to serve a supplemental pleading
18   setting out any transaction, occurrence, or event that happened after the date of the
19   pleading to be supplemented.” Fed. R. Civ. P. 15(d); see also Eid v. Alaska Airlines, Inc.,
20   621 F.3d 858, 874 (9th Cir. 2010) (“Rule 15(d) provides a mechanism for parties to file
21   additional causes of action based on facts that didn’t exist when the original complaint
22   was filed.”). District courts have broad discretion in allowing supplemental pleadings.
23   Keith v. Volpe, 858 F.2d 467 (9th Cir. 1988). The Ninth Circuit has instructed: “The
24   Rule is a tool of judicial economy and convenience. Its use is therefore favored.” Id. In
25   assessing whether to grant a motion to supplement under Rule 15(d), courts generally
26   consider four factors: Whether the amendment (1) would cause the opposing party undue
27   prejudice, (2) is sought in bad faith, (3) would be futile, or (4) creates undue delay. See
28   MJC America, Ltd. V. Gree Electric Appliances, Inc. of Zhuhai, No. CV 13-04264 SJO


                                                 -3-
 1   (C.D. Cal. Sept. 3, 2014); Yates v. Auto City 76, 299 F.R.D. 611, 613–14 (N.D. Cal. Nov.
 2   7, 2013).
 3         Rule 16(b)(4) provides: “A schedule may be modified only for good cause and
 4   with the judge’s consent.”     Fed. R. Civ. P. 16(b)(4).     The “good cause” standard
 5   “primarily considers the diligence of the party seeking the amendment.” Johnson v.
 6   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “The district court may
 7   modify the pretrial schedule ‘if it cannot reasonably be met despite the diligence of the
 8   party seeking the extension.’” Id. (citation omitted). To determine whether a party acted
 9   diligently, courts consider: (1) The party’s diligence in assisting the court in creating a
10   workable Rule 16 order; (2) whether the party’s noncompliance with a Rule 16 deadline
11   occurred because of the development of matters which could not have been reasonably
12   foreseen or anticipated at the time of the Rule 16 scheduling conference; and (3) whether
13   the party was diligent in seeking amendment of the Rule 16 order once it became
14   apparent the party could not comply. See Morgal v. Maricopa Cty. Bd. of Supervisors,
15   284 F.R.D. 452 (D. Ariz. 2012) (citation omitted).
16                                          ANALYSIS
17    I.   The Secretary’s Motion to Amend the Complaint
18               a. The 99 Additional Employees
19         On April 13, 2018, the Court allowed the Secretary to amend Exhibit A of the
20   First Amended Complaint by adding 99 additional employees to the lawsuit. (Doc.
21   106.) Although the Court did not set a deadline to file an amended complaint, Local
22   Civil Rule 15.1(a) provides: “If a motion for leave to amend is granted, the party whose
23   pleading was amended must file and serve the amended pleading on all parties under
24   Rule 5 of the Federal Rules of Civil Procedure within fourteen (14) days of the filing of
25   the order granting leave to amend, unless the Court orders otherwise.” LRCiv 15.1(a).
26         The Secretary did not file and serve an amended complaint including the 99
27   additional employees within fourteen days. Rather, the Secretary’s proposed Second
28   Amended Complaint, filed more than four months later and before the Court now,


                                                -4-
 1   includes the 99 additional employees in Exhibit A.
 2          Defendants argue the Secretary’s request to add the 99 additional employees
 3   should be denied due to untimeliness and violation of Local Civil Rule
 4   15.1(a). Defendants further argue that allowing the Secretary to add 99 additional
 5   employees now would be highly prejudicial because Defendants have “proceeded with
 6   the litigation” for months in reliance on the Secretary’s “decision” to not add the 99
 7   additional employees. (Doc. 180 at 4.) The Secretary replies he did not construe Exhibit
 8   A as a “pleading” under Federal Rule of Civil Procedure 7(a) and, in any event,
 9   Defendants were not prejudiced by the Secretary’s failure to technically comply with
10   Local Civil Rule 15.1(a). (Doc. 183 at 9–10.)
11          “District courts ‘have broad discretion in interpreting and applying their local
12   rules.’” Delange v. Dutra Const. Co., Inc., 183 F.3d 916, 919 n.2 (9th Cir. 1999)
13   (citation omitted); see also Lowry v. EMC Mort. Corp., No. CV 11–8177–PCT–JAT,
14   2012 WL 3257652 (D. Ariz. Aug. 8, 2012) (allowing a response that did not comply
15   with local rule about page limits because “Defendants have not shown that Plaintiffs’
16   failure to strictly follow the local rules has prejudiced Defendants”). Here, even if the
17   Secretary did not strictly comply with Local Civil Rule 15.1, Defendants suffered no
18   prejudice. See Santos v. TWC Admin. LLC, 2014 WL 12703021 (C.D. Cal. Sept. 15,
19   2014) (“The court has held, on several occasions, that striking an untimely motion filed in
20   violation of Local Rule 7-3 is inappropriate where the non-movant suffered no
21   prejudice.”).
22          Defendants’ argument—that they relied on the belief that the Secretary chose to
23   not add the 99 additional employees despite the Court allowing the Secretary to do so—is
24   entirely unavailing. Indeed, Defendants proceeded with the litigation under the apparent
25   assumption that the Secretary had already added the 99 additional employees. Most
26   obviously, Defendants’ Motion to Amend the Scheduling Order to Extend Defendants’
27   Expert Disclosure Deadline, (Doc. 155), also before the Court now, argues explicitly that
28   Defendants should receive a deadline extension for expert disclosures because “[a]dding


                                                -5-
 1   99 additional employees to this case would expand the number of employees for whom
 2   the Secretary seeks relief by approximately 50 percent.” (Doc. 155 at 2.) Furthermore,
 3   during the reopening of discovery, the Court allowed Defendants to re-depose two
 4   Department of Labor investigators because Defendants represented they needed to ask
 5   the investigators about the Secretary’s damages calculations—which were updated in part
 6   to reflect the backwages of the 99 additional employees. (Doc. 220.) After basing entire
 7   motions and requests to the Court on the Secretary’s addition of 99 employees to the
 8   case, Defendants cannot argue now that they have been prejudiced by the Secretary’s
 9   failure to timely amend.
10             b. The Secretary’s Retaliation Claim
11          In addition, the Secretary seeks to add a retaliation claim under Section 15(a)(3) of
12   the FLSA and to permanently enjoin Defendants from intimidating, threatening, or
13   retaliating against current and former employees. See 29 U.S.C. § 217. The Secretary
14   requests to add a retaliation claim against Defendants as well as their counsel that
15   conducted the HR audit—the Cavanagh Law Firm, Julie Pace, and Jennifer Sellers—
16   based on events that happened after the First Amended Complaint was filed in November
17   2016. See Cabrera v. City of Huntington Park, 159 F.3d 373, 382 (9th Cir. 1998) (“Rule
18   15(d) permits the filing of a supplemental pleading which introduces a cause of action not
19   alleged in the original complaint and not in existence when the original complaint was
20   filed.”). The Secretary may add a retaliation claim against Defendants but not against
21   their counsel.
22          First, the Secretary’s proposed amendment will not unduly prejudice Defendants.
23   Undue prejudice exists where the proposed amendment “would have greatly altered the
24   nature of the litigation and would have required defendants to have undertaken, at a late
25   hour, an entirely new course of defense.” Morongo Band of Mission Indians v. Rose, 893
26   F.2d 1074, 1079 (9th Cir. 1990). “The party opposing amendment bears the burden of
27   showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th
28   Cir.1987). Here, Defendants have not shown undue prejudice. The Secretary’s proposed


                                                -6-
 1   amendment would neither greatly alter the nature of this litigation nor require Defendants
 2   to undertake an entirely new course of defense. As the Secretary points out, the proposed
 3   retaliation claim arises under the same statute asserted in the operative complaint. The
 4   new claim concerns Defendants’ conduct while interviewing their employees, and it
 5   should not prejudice Defendants to conduct limited discovery into their own
 6   conduct. Additionally, Defendants have already submitted multiple filings to the Court
 7   about the HR audit in question, which shows they are substantially aware of the factual
 8   circumstances.
 9          Second, the Secretary’s proposed amendment is not futile. This Court has already
10   concluded the Secretary is “likely to succeed on the merits of a claim that Defendants’
11   actions in obtaining its employees’ retroactive declarations, under coercive circumstances
12   and during a pending Department of Labor investigation into Defendants’ payment
13   practices, violated the FLSA’s anti-retaliation provision.”      (Doc. 172 at 15.)     The
14   Secretary is correct that Defendants’ arguments for futility reflect attempts to re-litigate
15   what the Court has already decided.         Additionally, Defendants’ argument that a
16   permanent injunction is “duplicative” of a preliminary injunction—thereby making the
17   amendment futile—is nonsensical.
18          Third, the Secretary’s request is in good faith. The Secretary moved to amend
19   after the Court expressly instructed him to do so in a previous order. (Doc. 172 at 20.)
20   There is no bad faith in simply following the Court’s instructions.
21          Fourth, amending the complaint would not cause undue delay. As the Court has
22   already noted, the retaliation claim is “a lot simpler than the underlying lawsuit” and
23   discovery will be completed in 60 days. (Doc. 171 at 53:8–10.) Because the retaliation
24   claim involves Defendants’ own conduct toward their own employees, 60 days is more
25   than sufficient to complete discovery.
26          The Secretary has also satisfied the “good cause” standard under Rule 16(b)(4) to
27   modify the scheduling order by acting diligently. See Johnson v. Mammoth Recreations,
28   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The Secretary first learned of Defendants’


                                                -7-
 1   alleged misconduct in May 2018, promptly brought the issue to the Court’s attention
 2   through multiple filings, and filed the present motion to amend by the Court-ordered
 3   deadline. Because the Secretary has demonstrated “good cause” under Rule 16(b)(4), the
 4   scheduling order shall be amended to allow additional discovery on the retaliation claim.
 5             On the other hand, the Secretary shall not add a retaliation claim against the
 6   Cavanagh Law Firm, Pace, and Sellers. Trial is set for January 2019 and adding new
 7   parties at this time would be unduly prejudicial and create undue delay. As Defendants
 8   point out, the new parties would have to—in two months’ time—hire their own counsel,
 9   engage in their own discovery, file motions to dismiss and/or motions for summary
10   judgment, among other things. (Doc. 180 at 8.) The new parties were Defendants’
11   counsel during the HR audit, and adding the retaliation claim against the new parties
12   could potentially raise complex legal issues concerning their attorney-client relationship.
13       II.   Defendants’ Motion to Amend the Scheduling Order
14             Also before the Court is Defendants’ Motion to Amend the Scheduling Order to
15   Extend Defendants’ Expert Disclosure Deadline.           (Doc. 155.)     The deadline for
16   Defendants to disclose an expert witness was August 18, 2017.1 Defendants did not
17   disclose an expert witness by that deadline. After unsuccessful attempts at reaching a
18   stipulation with the Secretary, Defendants now seek to modify the scheduling order under
19   Rule 16(b)(4) so that they may disclose an expert witness before trial. (Doc. 155.)
20   Because they have shown good cause, Defendants’ motion is granted.
21             Defendants argue there is good cause to modify the scheduling order because they
22   have acted diligently to seek amendment after the development of unforeseen events. See
23   Mammoth, 975 F.2d at 609.          In April 2008, six months after Defendants’ expert
24   disclosure deadline, the Court allowed the Secretary to add 99 new employees to the
25   complaint.      The Court has also recently allowed the Secretary to update damages
26   calculations to include backwages for these additional 99 employees.           (Doc. 207.)
27
     1
       Defendants note that although the scheduling order for this litigation has been amended
28   three times, the original deadline for Defendants to disclose an expert witness has
     remained the same. (Doc. 155 at 2.)

                                                 -8-
 1   Defendants are correct that these events were unforeseen. They are also correct that
 2   adding 99 employees to this lawsuit expands the number of employees for whom the
 3   Secretary seeks relief by approximately 50 percent, and expands the damages calculations
 4   accordingly. In light of the increased amount of data and increased size of this case,
 5   Defendants may now wish to retain an expert.
 6          Defendants were sufficiently diligent in seeking amendment of the scheduling
 7   order. The Court allowed the Secretary to add 99 additional employees on April 13,
 8   2018. Defendants subsequently e-mailed the Secretary—on May 8, 2018—to discuss
 9   modifying the scheduling order to allow Defendants to potentially disclose an expert
10   witness. (Doc. 155-1 at 6.) When the parties could not reach an agreement, Defendants
11   filed the present motion on June 22, 2018. (Doc. 155-1 at 2.)
12          Accordingly,
13          IT IS ORDERED the Secretary’s Motion for Leave to File a Second Amended
14   Complaint, (Doc. 179), is GRANTED IN PART and DENIED IN PART.
15          IT IS FURTHER ORDERED Defendants’ Motion to Amend the Scheduling
16   Order to Extend Defendants’ Expert Disclosure Deadline, (Doc. 155), is GRANTED.
17          IT IS FURTHER ORDERED Defendants’ request for attorneys’ fees and to
18   strike the DOL’s motion to amend is DENIED.
19          IT IS FURTHER ORDERED the parties shall meet and confer regarding
20   revisions to the litigation schedule, and shall file a joint proposed Rule 16 Order no later
21   than November 13, 2018.
22          Dated this 8th day of November, 2018.
23
24
25                                                      Honorable Roslyn O. Silver
26                                                      Senior United States District Judge

27
28


                                                -9-
